UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-3000 Date of fiscal year end: March 31 Date of reporting period: September 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended September 30, 2008 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Six Since Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception A 2 6-15-00 28.22 4.87  4.59 18.99 28.22 26.81  32.26 B 2 6-15-00 29.09 4.26  5.23 19.42 29.09 23.22  35.94 C 2 6-15-00 26.07 4.60  5.23 16.01 26.07 25.22  35.94 I 6-15-00 24.26 6.26  3.71 14.59 24.26 35.45  26.91 R 6-15-00 25.17 4.77  5.08 15.05 25.17 26.22  35.11 R1 6-15-00 24.98 5.03  4.84 14.94 24.98 27.81  33.74 R2 6-15-00 24.79 5.29  4.60 14.83 24.79 29.41  32.35 R3 6-15-00 24.90 5.14  4.74 14.89 24.90 28.46  33.18 R4 6-15-00 24.68 5.45  4.46 14.78 24.68 30.37  31.50 R5 6-15-00 24.47 5.76  4.17 14.66 24.47 32.31  29.79 ADV 6-15-00 24.41 5.99  3.95 14.70 24.41 33.75  28.43 NAV 6-15-00 24.17 6.35  3.62 14.58 24.17 36.04  26.35 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class ADV and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 4-28-09 for Class A, Class I, and Class ADV, and at least until 7-31-09 for Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, and Class R5. The net expenses are as follows: Class B  2.04%, Class C  2.04%, Class R  1.89%, Class R1  1.64%, Class R2  1.39%, Class R3  1.54%, Class R4  1.24%, Class R5  0.94% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class B  2.50%, Class C  2.50%, Class R  2.35%, Class R1  2.10%, Class R2  1.85%, Class R3  2.00%, Class R4  1.70%, Class R5  1.40%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.19%, Class I  0.90%, Class ADV  1.15%, Class NAV  0.80%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class ADV and Class NAV prospectuses. 2 On 4-25-08, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the predecessor fund). On that date, the predecessor fund offered its Original share class and Institutional share class in exchange for Class A and Class I shares, respectively, of the John Hancock Rainier Growth Fund. Classes A, B, C, I, R, R1, R2, R3, R4, R5, ADV and NAV of the John Hancock Rainier Growth Fund were first offered on 4-28-08. The returns prior to 4-28-08 are those of the predecessor funds Original share class that have been recalculated to apply the gross fees and expenses of Class A, B, C, I, R, R1, R2, R3, R4, R5, ADV, and NAV. 6 Rainier Growth Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Rainier Growth Fund Class A 5 shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 6-15-00 $6,406 $6,406 $6,030 $9,100 C 6-15-00 6,406 6,406 6,030 9,100 I 6-15-00 7,309 7,309 6,030 9,100 R 6-15-00 6,489 6,489 6,030 9,100 R1 6-15-00 6,626 6,626 6,030 9,100 R2 6-15-00 6,765 6,765 6,030 9,100 R3 6-15-00 6,682 6,682 6,030 9,100 R4 6-15-00 6,850 6,850 6,030 9,100 R5 6-15-00 7,021 7,021 6,030 9,100 ADV 6-15-00 7,157 7,157 6,030 9,100 NAV 6-15-00 7,365 7,365 6,030 9,100 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class ADV, Class I, Class NAV, Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 shares, respectively, as of 9-30-08. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 1000 Growth Index  Index 1  is an unmanaged index of the 1,000 largest companies in the Russell 3,000 Index. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class ADV and Class NAV share prospectuses. 4 Index 1 as of closest month end to fund inception date. 5 On 4-25-08, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the predecessor fund). On that date, the predecessor fund offered its Original share class and Institutional share class in exchange for Class A and Class I shares, respectively, of the John Hancock Rainier Growth Fund. Classes A, B, C, I, R, R1, R2, R3, R4, R5, ADV and NAV of the John Hancock Rainier Growth Fund were first offered on 4-28-08. The returns prior to 4-28-08 are those of the predecessor funds Original share class that have been recalculated to apply the gross fees and expenses of Class A, B, C, I, R, R1, R2, R3, R4, R5, ADV, and NAV. Semiannual report | Rainier Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on April 1, 2008 for Class A and Class I, with the same investment held until September 30, 2008. Account value Ending value Expenses paid during on 4-1-08 on 9-30-08 period ended 9-30-08 1 Class A $1,000.00 $852.70 $5.29 Class I 1,000.00 $854.10 $3.95 For the classes noted below, the example assumes an account value of $1,000 on April 28, 2008 with the same investment held until September 30, 2008. Account value Ending value Expenses paid during on 4-28-08 on 9-30-08 period ended 9-30-08 1 Class B 1,000.00 $793.40 $7.82 Class C 1,000.00 $793.40 $7.82 Class R 1,000.00 $794.30 $7.21 Class R1 1,000.00 $795.20 $6.25 Class R2 1,000.00 $796.10 $5.30 Class R3 1,000.00 $795.60 $5.87 Class R4 1,000.00 $796.50 $4.72 Class R5 1,000.00 $797.40 $3.57 Class ADV 1,000.00 $797.00 $4.30 Class NAV 1,000.00 $797.90 $3.11 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Rainier Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on April 1, 2008, with the same investment held until September 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 4-1-08 on 9-30-08 period ended 9-30-08 1 Class A $1,000.00 $1,019.40 $5.77 Class B 1,000.00 $1,014.80 $10.30 Class C 1,000.00 $1,014.80 $10.30 Class I 1,000.00 $1,020.80 $4.31 Class R 1,000.00 $1,015.60 $9.50 Class R1 1,000.00 $1,016.90 $8.24 Class R2 1,000.00 $1,018.10 $6.98 Class R3 1,000.00 $1,017.40 $7.74 Class R4 1,000.00 $1,018.90 $6.23 Class R5 1,000.00 $1,020.40 $4.71 Class ADV 1,000.00 $1,019.50 $5.67 Class NAV 1,000.00 $1,021.00 $4.10 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.14%, 2.04%, 2.04%, 0.85%, 1.88% . 1.63%, 1.38%, 1.53%, 1.23%, 0.93%, 1.12% and 0.81% for Class A, Class B, Class C, Class I, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class ADV and Class NAV respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year/365 (to reflect the one-half year period). Semiannual report | Rainier Growth Fund 9 Portfolio summary Top 10 holdings 1 NIKE, Inc. 3.2% Transocean, Inc. 2.8% Monsanto Company 3.1% Cisco Systems, Inc. 2.7% Procter & Gamble Company 3.0% Google, Inc. 2.7% Alcon, Inc. 2.9% Charles Schwab Corp. 2.6% PepsiCo, Inc. 2.9% Visa, Inc. 2.6% Sector distribution Consumer, Non-cyclical 28% Energy 9% Technology 17% Financial 7% Communications 13% Basic Materials 3% Industrial 12% Utilities 1% Consumer, Cyclical 10% 1 As a percentage of net assets on September 30, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 9-30-08 (unaudited) This schedule is divided into two main categories: common stocks and repurchase agreements. Common stocks are further broken down by industry group. Repurchase agreements, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 99.76% (Cost $873,985,364) Advertising 1.35% Omnicom Group, Inc. 267,475 10,313,836 Aerospace 2.19% Boeing Company 55,675 3,192,961 United Technologies Corp. 224,475 13,481,969 Agriculture 3.12% Monsanto Company 239,800 23,735,404 Apparel & Textiles 4.03% Coach, Inc. * 241,750 6,053,420 NIKE, Inc., Class B 367,825 24,607,492 Biotechnology 2.30% Genentech, Inc. * 133,950 11,878,686 Genzyme Corp. * 69,600 5,629,944 Cable & Television 1.46% DIRECTV Group, Inc. * 424,400 11,106,548 Cellular Communications 0.52% America Movil SA de CV, Series L, ADR 84,575 3,920,897 Coal 1.07% CONSOL Energy, Inc. 177,400 8,140,886 Computers & Business Equipment 9.14% Apple, Inc. * 146,725 16,676,763 Cisco Systems, Inc. * 910,850 20,548,776 Cognizant Technology Solutions Corp., Class A * 343,300 7,837,539 Hewlett-Packard Company 382,325 17,678,708 Research In Motion, Ltd. * 100,225 6,845,368 Construction & Mining Equipment 1.88% Bucyrus International, Inc., Class A 122,870 5,489,832 National Oilwell Varco, Inc. * 175,600 8,820,388 Containers & Glass 0.94% Owens-Illinois, Inc. * 243,525 7,159,635 See notes to financial statements Semiannual report | Rainier Growth Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Cosmetics & Toiletries 4.58% Avon Products, Inc. 298,450 12,406,566 Procter & Gamble Company 322,475 22,473,283 Crude Petroleum & Natural Gas 3.30% Devon Energy Corp. 134,800 12,293,760 Pioneer Natural Resources Company 193,875 10,135,785 Quicksilver Resources, Inc. * 137,950 2,707,958 Electrical Utilities 1.06% Entergy Corp. 90,650 8,068,757 Electronics 0.48% Amphenol Corp., Class A 91,700 3,680,838 Energy 1.22% McDermott International, Inc. * 254,725 6,508,224 SunPower Corp., Class A. * 39,650 2,812,374 Financial Services 9.24% Affiliated Managers Group, Inc. * 46,150 3,823,527 BlackRock, Inc. 33,725 6,559,513 Charles Schwab Corp. 762,975 19,837,350 Goldman Sachs Group, Inc. 79,900 10,227,200 IntercontinentalExchange, Inc. * 59,075 4,766,171 State Street Corp. 97,300 5,534,424 Visa, Inc. 318,625 19,560,389 Food & Beverages 2.91% PepsiCo, Inc. 311,000 22,164,970 Gas & Pipeline Utilities 2.82% Transocean, Inc. * 195,133 21,433,409 Healthcare Products 5.12% Alcon, Inc. 138,850 22,425,663 Becton, Dickinson & Company 100,550 8,070,143 Hologic, Inc. * 171,730 3,319,541 Intuitive Surgical, Inc. * 21,350 5,144,923 Healthcare Services 1.16% Express Scripts, Inc. * 119,625 8,830,718 Hotels & Restaurants 2.47% McDonalds Corp. 304,500 18,787,650 International Oil 0.67% Weatherford International, Ltd. * 202,950 5,102,163 Internet Content 2.66% Google, Inc., Class A * 50,500 20,226,260 Internet Retail 1.62% Amazon.com, Inc. * 169,150 12,307,354 Leisure Time 0.83% Electronic Arts, Inc. * 169,850 6,282,751 See notes to financial statements 12 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Manufacturing 1.88% ABB, Ltd., SADR 392,025 7,605,285 SPX Corp. 87,400 6,729,800 Metal & Metal Products 1.43% Precision Castparts Corp. 138,275 10,893,305 Pharmaceuticals 8.13% Abbott Laboratories 270,550 15,578,269 Allergan, Inc. 192,750 9,926,625 Celgene Corp. * 214,575 13,578,306 Gilead Sciences, Inc. * 238,975 10,892,481 Teva Pharmaceutical Industries, Ltd., SADR 260,375 11,922,571 Railroads & Equipment 2.12% Norfolk Southern Corp. 243,575 16,127,101 Retail Grocery 1.39% The Kroger Company 385,650 10,597,662 Retail Trade 3.75% CVS Caremark Corp. 323,125 10,876,387 GameStop Corp., Class A * 219,500 7,509,095 Lowes Companies, Inc. 429,700 10,179,593 Semiconductors 3.70% Broadcom Corp., Class A * 531,300 9,898,119 Intel Corp. 775,575 14,526,520 Intersil Corp., Class A 227,725 3,775,680 Software 5.53% Adobe Systems, Inc. * 230,875 9,112,636 Autodesk, Inc. * 194,575 6,527,991 Microsoft Corp. 404,775 10,803,445 Oracle Corp. * 769,700 15,632,607 Telecommunications Equipment & Services 2.63% Corning, Inc. 660,275 10,326,701 QUALCOMM, Inc. 224,675 9,654,285 Transportation 1.06% Expeditors International of Washington, Inc. 230,825 8,041,943 See notes to financial statements Semiannual report | Rainier Growth Fund 13 F I N A N C I A L S T A T E M E N T S Principal Issuer, description, maturity date amount Value Repurchase agreements 0.44% (Cost $3,398,000) Repurchase Agreement with State Street Corp. dated 09/30/2008 at 1.25% to be repurchased at $3,398,118 on 10/01/2008, collateralized by $3,470,000 Federal Home Loan Bank, 2.4% due 01/13/2010 (valued at $3,466,530, including interest) $3,398,000 3,398,000 Total investments (Cost $877,383,364)  100.20% Liabilities in excess of other assets (0.20%) Total net assets 100.00% Percentages are stated as a percent of net assets. * Non-income producing. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts  At September 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $881,372,828. Net unrealized depreciation aggregated $118,647,705, of which $14,654,324 related to appreciated investment securities and $133,302,029 related to depreciated investment securities. See notes to financial statements 14 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 9-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum public offering price per share. Assets Investments, at value (Cost $877,383,364) $762,725,123 Cash 972 Receivable for investments sold 6,097,469 Receivable for fund shares sold 591,406 Dividends and interest receivable 309,490 Receivable for security lending income 458 Other assets 52,212 Total assets Liabilities Payable for investments purchased 8,009,237 Payable for fund shares repurchased 265,988 Payable to affiliates Fund administration fees 13,320 Transfer agent fees 14,036 Distribution and service fees 36,656 Investment management fees 181,406 Trustees fees 1,888 Other payables and accrued expenses 89,715 Total liabilities Net assets Capital paid-in $953,726,460 Undistributed net investment income 126,371 Accumulated undistributed net realized loss on investments (78,029,706) Net unrealized depreciation on investments (114,658,241) Net assets See notes to financial statements Semiannual report | Rainier Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share The Fund has an unlimited number of shares authorized with no par value. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A Net assets $123,456,587 Shares outstanding 6,925,373 Net asset value and redemption price per share $17.83 Class B 1 Net assets $481,447 Shares outstanding 27,010 Net asset value and offering price per share $17.82 Class C 1 Net assets $1,042,497 Shares outstanding 58,502 Net asset value and offering price per share $17.82 Class I Net assets $171,827,194 Shares outstanding 9,588,479 Net asset value, offering price and redemption price per share $17.92 Class R Net assets $80,154 Shares outstanding 4,493 Net asset value, offering price and redemption price per share $17.84 Class R1 Net assets $80,210 Shares outstanding 4,492 Net asset value, offering price and redemption price per share $17.86 Class R2 Net assets $79,594 Shares outstanding 4,452 Net asset value, offering price and redemption price per share $17.88 Class R3 Net assets $79,543 Shares outstanding 4,452 Net asset value, offering price and redemption price per share $17.87 See notes to financial statements 16 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Class R4 Net assets $79,645 Shares outstanding 4,452 Net asset value, offering price and redemption price per share $17.89 Class R5 Net assets $79,748 Shares outstanding 4,452 Net asset value, offering price and redemption price per share $17.91 Class ADV Net assets $49,012,487 Shares outstanding 2,737,607 Net asset value, offering price and redemption price per share $17.90 Class NAV Net assets $414,865,778 Shares outstanding 23,152,403 Net asset value, offering price and redemption price per share $17.92 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $18.77 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | Rainier Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 9-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $3,400,224 Interest 227,045 Securities lending 7,233 Less foreign taxes withheld (57,228) Total investment income Expenses Investment management fees (Note 4) 2,822,048 Distribution and service fees (Note 4) 282,100 Transfer agent fees (Note 4) 120,284 Blue sky fees (Note 4) 19,482 Fund administration fees (Note 4) 40,630 Audit and legal fees 33,106 Printing and postage fees (Note 4) 17,222 Custodian fees 32,543 Trustees fees (Note 5) 14,238 Registration and filing fees 68,461 Miscellaneous 1,022 Total expenses Less expense reductions (Note 4) (15,687) Less transfer agency credits (Note 4) (7) Net expenses Net investment income Realized and unrealized loss Net realized loss on Investments (66,147,328) Change in net unrealized appreciation (depreciation) of investments (107,095,433) Net realized and unrealized loss Decrease in net assets from operations 1 Period from 4-1-08 (commencement of operations) to 9-30-08. See notes to financial statements 18 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 3-31-08 9-30-08 1 Increase (decrease) in net assets From operations Net investment income (loss) ($245,270) $141,832 Net realized loss (10,598,963) (66,147,328) Change in net unrealized appreciation (depreciation) (9,639,351) (107,095,433) Decrease in net assets resulting from operations From Fund share transactions (Note 6) Total increase Net assets Beginning of period 33,638,545 300,229,627 End of period Undistributed net investment income (loss) 1 Semiannual period from 4-1-08 to 9-30-08. Unaudited. See notes to financial statements Semiannual report | Rainier Growth Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 3-31-04 1 3-31-05 1 3-31-06 1 3-31-07 1 3-31-08 1 9-30-08 Per share operating performance Net asset value, beginning of period Net investment loss (0.09) (0.06) (0.07) 4 (0.04) (0.02) (0.02) 4 Net realized and unrealized gain (loss) on investments 3.94 0.87 3.50 1.41 0.49 (3.06) Total from investment operations Net asset value, end of period Total return (%) 6 5 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $6 $7 $15 $33 $164 $123 Ratios (as a percentage of average net assets): Expenses before reductions 2.25 2.19 1.72 1.30 1.17 9 1.14 10 Expenses net of fee waivers 1.19 1.19 1.19 1.19 1.19 9 1.14 10 Expenses net of all fee waivers and credits 1.19 1.19 1.19 1.19 1.19 9 1.14 10 Net investment loss (0.62) (0.43) (0.42) (0.38) (0.27) (0.21) 10 Portfolio turnover (%) 118 119 96 101 86 55 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 4-1-08 to 9-30-08. Unaudited. 3 Effective April 28, 2008, holders of Original Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Rainier Growth Fund. Additionally, the accounting and performance history of the Original Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund Class A. 4 Based on the average of the shares outstanding. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Assumes dividend reinvestment and does not reflect the effect of sales charges. 7 Not annualized. 8 Class A returns linked back to the Original Shares of the Predecessor Fund. 9 Prior to the reorganization (see Note 7), the Fund was subject to a contractual expense reimbursement and recoupment plan. See Note 3 for more information on this plan. 10 Annualized. See notes to financial statements 20 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.10) Net realized and unrealized loss on investments (4.54) Total from investment operations Net asset value, end of period Total return (%) 4 5 Ratios and supplemental data Net assets, end of period (in millions)  6 Ratios (as a percentage of average net assets): Expenses before reductions 3.57 7 Expenses net of fee waivers 2.04 7 Expenses net of all fee waivers and credits 2.04 7 Net investment loss (1.11) 7 Portfolio turnover (%) 55 1 Class B shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements Semiannual report | Rainier Growth Fund 21 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.10) Net realized and unrealized loss on investments (4.54) Total from investment operations Net asset value, end of period Total return (%) 4 5 Ratios and supplemental data Net assets, end of period (in millions) $1 Ratios (as a percentage of average net assets): Expenses before reductions 2.61 6 Expenses net of fee waivers 2.04 6 Expenses net of all fee waivers and credits 2.04 6 Net investment loss (1.13) 6 Portfolio turnover (%) 55 1 Class C shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Annualized. See notes to financial statements 22 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 3-31-07 3-31-08 1 9-30-08 Per share operating performance Net asset value, beginning of period Net investment income (loss) 5 0.00 0.00 0.01 Net realized and unrealized gain (loss) on investments (0.50) 0.54 (3.07) Total from investment operations Net asset value, end of period Total return (%) 7 Ratios and supplemental data Net assets, end of period (in millions) $537 $136 $172 Ratios (as a percentage of average net assets): Expenses before reductions 1.00 10 0.92 11 0.85 10 Expenses net of fee waivers 0.94 10 0.94 11 0.85 10 Expenses net of all fee waivers and credits 0.94 10 0.94 11 0.85 10 Net investment income (loss) 0.15 10 (0.02) 0.11 10 Portfolio turnover (%) 101 12 86 55 1 Audited by previous Independent Registered Public Accounting Firm. 2 Class I shares began operations on 2-20-07. 3 Semiannual period from 4-1-08 to 9-30-08. Unaudited. 4 Effective April 28, 2008, holders of Institutional Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Rainier Growth Fund. Additionally, the accounting and performance history of the Institutional Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund Class I. 5 Based on the average of the shares outstanding. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Assumes dividend reinvestment. 8 Not annualized. 9 Class I returns linked back to the Original Shares of the Predecessor Fund. 10 Annualized. 11 Prior to the reorganization (see Note 7), the Fund was subject to a contractual expense reimbursement and recoupment plan. See Note 3 for more information on this plan. 12 Annualized based on investments held for a full year. See notes to financial statements Semiannual report | Rainier Growth Fund 23 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.07) Net realized and unrealized loss on investments (4.55) Total from investment operations Net asset value, end of period Total return (%) 4 Ratios and supplemental data Net assets, end of period (in millions)  7 Ratios (as a percentage of average net assets): Expenses before reductions 6.97 8 Expenses net of fee waivers 1.88 8 Expenses net of all fee waivers and credits 1.88 8 Net investment loss (0.84) 8 Portfolio turnover (%) 55 1 Class R shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements 24 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.05) Net realized and unrealized loss on investments (4.55) Total from investment operations Net asset value, end of period Total return (%) 4 Ratios and supplemental data Net assets, end of period (in millions)  7 Ratios (as a percentage of average net assets): Expenses before reductions 6.70 8 Expenses net of fee waivers 1.63 8 Expenses net of all fee waivers and credits 1.63 8 Net investment loss (0.59) 8 Portfolio turnover (%) 55 1 Class R1 shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements Semiannual report | Rainier Growth Fund 25 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R2 SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.03) Net realized and unrealized loss on investments (4.55) Total from investment operations Net asset value, end of period Total return (%) 4 Ratios and supplemental data Net assets, end of period (in millions)  7 Ratios (as a percentage of average net assets): Expenses before reductions 6.46 8 Expenses net of fee waivers 1.38 8 Expenses net of all fee waivers and credits 1.38 8 Net investment loss (0.34) 8 Portfolio turnover (%) 55 1 Class R2 shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements 26 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R3 SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.04) Net realized and unrealized loss on investments (4.55) Total from investment operations Net asset value, end of period Total return (%) 4 Ratios and supplemental data Net assets, end of period (in millions)  7 Ratios (as a percentage of average net assets): Expenses before reductions 6.62 8 Expenses net of fee waivers 1.53 8 Expenses net of all fee waivers and credits 1.53 8 Net investment loss (0.49) 8 Portfolio turnover (%) 55 1 Class R3 shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements Semiannual report | Rainier Growth Fund 27 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R4 SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.02) Net realized and unrealized loss on investments (4.55) Total from investment operations Net asset value, end of period Total return (%) 4 Ratios and supplemental data Net assets, end of period (in millions)  7 Ratios (as a percentage of average net assets): Expenses before reductions 6.31 8 Expenses net of fee waivers 1.23 8 Expenses net of all fee waivers and credits 1.23 8 Net investment loss (0.19) 8 Portfolio turnover (%) 55 1 Class R4 shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements 28 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R5 SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment gain 3 0.01 Net realized and unrealized loss on investments (4.56) Total from investment operations Net asset value, end of period Total return (%) 4 Ratios and supplemental data Net assets, end of period (in millions)  7 Ratios (as a percentage of average net assets): Expenses before reductions 6.01 8 Expenses net of fee waivers 0.93 8 Expenses net of all fee waivers and credits 0.93 8 Net investment gain 0.11 8 Portfolio turnover (%) 55 1 Class R5 shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the period shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements Semiannual report | Rainier Growth Fund 29 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS ADV SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.01) Net realized and unrealized gain on investments (4.55) Total from investment operations Net asset value, end of period Total return (%) 4 5 Ratios and supplemental data Net assets, end of period (in millions) $49 Ratios (as a percentage of average net assets): Expenses before reductions 1.12 6 Expenses net of fee waivers 1.12 6 Expenses net of all fee waivers and credits 1.12 6 Net investment loss (0.08) 6 Portfolio turnover (%) 52 1 Class ADV shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Annualized. See notes to financial statements 30 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS NAV SHARES Period ended 9-30-08 Per share operating performance Net asset value, beginning of period Net investment gain 3 0.01 Net realized and unrealized gain on investments (4.55) Total from investment operations Net asset value, end of period Total return (%) 4 5 Ratios and supplemental data Net assets, end of period (in millions) $415 Ratios (as a percentage of average net assets): Expenses before reductions 0.81 6 Expenses net of fee waivers 0.81 6 Expenses net of all fee waivers and credits 0.81 6 Net investment gain 0.12 6 Portfolio turnover (%) 52 1 Class NAV shares began operations on 4-28-08. 2 Semiannual period from 4-28-08 to 9-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Annualized. See notes to financial statements Semiannual report | Rainier Growth Fund 31 Notes to financial statements (unaudited) Note 1 Organization John Hancock Rainier Growth Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust). The Trust was established as a Massachusetts business trust on June 9, 2005. The Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end investment management company. The investment objective of the Fund is to seek to maximize long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class ADV and Class NAV shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charge to various institutional and certain individual investors. Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class NAV shares are sold to affiliated funds of funds, which are funds of funds within the John Hancock funds complex. The shares of each class represent an interest in the same portfolio of investments of the Fund, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bear distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. The Fund is the accounting and performance successor to the Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On April 28, 2008, the Fund acquired substantially all the assets and assumed the liabilities of the Predecessor Fund pursuant to an agreement and plan of reorganization, in exchange for Class A and Class I shares of the Fund. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisors, LLC, a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally 32 Rainier Growth Fund | Semiannual report debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Semiannual report | Rainier Growth Fund 33 The following is a summary of the inputs used to value the Funds net assets as of September 30, 2008: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $759,327,123 $ Level 2  Other Significant Observable Inputs 3,398,000  Level 3  Significant Unobservable Inputs   Total $ *Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at the custodian bank in a segregated account for the benefit of the Fund and the counterparty. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment security transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Realized gains and losses from investment transactions are recorded on an identified cost basis. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, and transfer agent fees for Class A, Class B, Class C, Class I, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class ADV and Class NAV shares are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. Guarantees and indemnifications Under the Funds organizational documents, its Officers and Trustees are indemnified against certain liability arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. Expenses The majority of expenses are directly identifiable to an individual fund. Trust expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Line of credit The Fund has entered into an agreement which enables them to participate in a $150 million unsecured committed line of credit with State Street Corporation. Borrowings will be made solely to temporarily finance the repurchase 34 Rainier Growth Fund | Semiannual report of capital shares. Interest is charged to the Fund based on its borrowings at a rate per annum equal to the Federal Funds rate plus 0.50%. In addition, a commitment fee of 0.05% per annum, payable at the end of each calendar quarter, based on the average daily-unused portion of the line of credit, is charged to the Fund on a prorated basis based on average net assets. For the period ended September 30, 2008, there were no significant borrowings under the line of credit. Pursuant to the respective custodian agreement, the Custodian may, in its discretion, advance funds to the Fund to make properly authorized payments. When such payments result in an overdraft, the Fund is obligated to repay the Custodian for any overdraft, including any costs or expenses associated with the overdraft. The Custodian has a lien and security interest to the extent of any overdraft. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent may be affected by the failure and by any delays in recovery of the securities (or loss of rights in the collateral). The Fund had no securities lending balances on September 30, 2008. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For Federal income tax purposes, the fund had $1,519,877 of a capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains. To the extent that such carryforward is used by the Fund, no capital gain distributions will be made. The loss carryforward expires as follows: March 31, 2011  $1,261,444 and March 31, 2016  $258, 433. Net capital losses of $6,373,037 that are attributable to security transactions incurred after October 31, 2007, are treated as arising on April 1, 2008, the first day of the Funds next taxable year. The Fund has adopted the provisions of Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes , an interpretation of FASB Statement 109 (FIN 48), at the beginning of the Funds fiscal year. FIN 48 prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The implementation of FIN 48 did not have a material impact on the Funds financial statements. Each of the Funds federal tax returns for the prior three years remain subject to examination by the Internal Revenue Service. Semiannual report | Rainier Growth Fund 35 New accounting pronouncements In March 2008, FASB No. 161 (FAS 161), Disclosures about Derivative Instruments and Hedging Activities , an amendment of FASB Statement No. 133 (FAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. FAS 161 amends and expands the disclosure requirements of FAS 133 in order to provide financial statement users an understanding of a companys use of derivative instruments, how derivative instruments are accounted for under FAS 133 and related interpretations and how these instruments affect a companys financial position, performance, and cash flows. FAS 161 requires companies to disclose information detailing the objectives and strategies for using derivative instruments, the level of derivative activity entered into by the company, and any credit risk-related contingent features of the agreements. Management is currently evaluating the adoption of FAS 161 on the Funds financial statement disclosures. Distribution of income and gains The Fund generally declares dividends and capital gains distributions, if any, annually. Capital gains, if any, are distributed annually. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. There were no distributions during the year ended March 31, 2008. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Note 3 Risks and uncertainties Concentration risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Note 4 Management fee and transactions with affiliates and others The Fund has entered into an Investment Management Agreement with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.75% of the first $3,000,000,000 of the Funds aggregate daily net assets; (b) 0.725% of the next $3,000,000,000 of the Funds aggregate daily net assets; and (c) 0.70% of the Funds aggregate daily net assets in excess of $6,000,000,000. Aggregate net assets include the net assets of the Fund and Growth Equity Trust, a series of John Hancock Trust. John Hancock Investment Management Services, LLC (the Adviser) has a subadvisory agreement with Rainier Investment Management Inc. The Fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the period ended September 30, 2008, were equivalent to an annual effective rate of 0.75% of the Funds average daily net assets. The Adviser has agreed to reimburse or limit certain expenses for each share class. This agreement excludes taxes, portfolio brokerage commissions, interest and litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Funds business. In addition, fees incurred under any agreement or plans of the Fund dealing with services for the shareholders and others with beneficial interest in shares of the Fund, are excluded. The reimbursements and limits 36 Rainier Growth Fund | Semiannual report are such that these expenses will not exceed 1.19% for Class A shares, 2.04% for Class B, 2.04% for Class C, 0.89% for Class I, 1.89% for Class R, 1.64% for Class R1, 1.39% for Class R2, 1.54% for Class R3, 1.24% for Class R4, 0.94% for Class R5 and 1.14% for Class ADV. Accordingly, the expense reductions or reimbursements related to this agreement were $1,861, $1,952, $1,788, $2,015, $2,014, $2,015, $2,014 and $2,013, for Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4 and Class R5, respectively, for the period ended September 30, 2008. The expense reimbursements and limits will continue in effect until July 31, 2009 for Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, and April 28, 2009 for Class A, Class I and Class ADV, thereafter until terminated by the Adviser on notice to the Trust. Prior to April 28, 2008, the Predecessor Fund paid a monthly management fee to its investment adviser, Rainier Investment Management, Inc., at an annual rate of 0.75% of the Predecessor Funds average daily net assets. The Trust has a Distribution Agreement with John Hancock Funds, LLC (the Distributor), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, Class R5 and Class ADV, pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to the Distributor at an annual rate not to exceed 0.25%, 1.00%, 1.00%, 0.75%, 0.50%, 0.25%, 0.50%, 0.25%, 0.00%, and 0.25% of average daily net asset value of Class A, Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, Class R5 and Class ADV, respectively. Although the Fund will pay distribution and service fees of up to 0.25% for Class A shares, the Funds Trustees have approved the Fund to pay distribution and service fees of up to 0.30%, or some lesser amount as they shall approve from time to time, for Class A shares. However, the service fees will not exceed 0.25% of the Funds average daily net assets attributable to each class of shares. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers). Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. In addition, the Fund has also adopted a Service Plan for Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 shares. Under the Service Plan, the Fund may pay up to 0.25%, 0.25%, 0.25%, 0.15%, 0.10%, 0.05% of Class R, Class R1, Class R2, Class R3, Class R4 and Class R5, respectively, average daily net asset value for certain other services. There were no Service Plan fees incurred for the period ended September 30, 2008. Prior to April 28, 2008, Quasar Distributors, Inc. served as the Predecessor Funds principal underwriter and was compensated at an annual rate of 0.25% of the Predecessor Funds average daily net assets. Class A shares are assessed up-front sales charges. During the period ended September 30, 2008, the Distributor received net up-front sales charges of $26,606 with regard to sales of Class A shares. Of this amount, $4,908 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $21,687 was paid as sales commissions to unrelated broker-dealers and $11 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer, an indirect subsidiary of MFC. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to the Distributor and are used in whole or in part to defray its expenses Semiannual report | Rainier Growth Fund 37 for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the period ended September 30, 2008, CDSCs received by the Distributor amounted to $11 for Class B shares and $1 for Class C shares. The Fund has a Transfer Agency Agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of MFC. For Class A, Class B, Class C, Class I, Class R, Class R1, Class R2, Class R3, Class R4, Class R5 and Class ADV shares, the Fund pays a monthly transfer agent fee at an annual rate of 0.05% of each class average daily net assets, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses. Expenses not directly attributable to a particular class of shares are aggregated and allocated to each class on the basis of its relative net asset value. The Fund pays a monthly fee which is based on an annual rate of $15.00 for each Class A, Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 shareholder account. In addition, the Fund pays a monthly fee which is based on an annual rate of $17.50 and $16.50 for Class B and Class C shareholder accounts, respectively. Signature Services has agreed to contractually limit the transfer agent fees so that such fees do not exceed 0.20% annually of Class A, Class B and Class C shares average daily net assets. This agreement is effective until December 31, 2008. Signature Services reserves the right to terminate this limitation in the future. There were no transfer agent fee reductions for Class A, Class B and Class C shares, respectively, during the period ended September 30, 2008. In addition, Signature Services has voluntarily agreed to further limit transfer agent fees for Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 shares so that such fees do not exceed 0.05% annually of each classs average daily net assets. For the period ended September 30, 2008, the transfer agent fees reductions for Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 were $15. Prior to April 28, 2008, U.S. Bancorp Fund Services, LLC. served as the Predecessor Funds transfer agent and fund accountant. The Fund receives earnings credits from its transfer agent as a result of uninvested cash balances. These credits are used to reduce a portion of the Funds transfer agent fees and out-of-pocket expenses. During the period ended September 30, 2008, the Funds transfer agent fees and out-of-pocket expenses were reduced by $7 for transfer agent credits earned. Class level expenses including the allocation of the transfer agent fees for the period ended September 30, 2008, were as follows: Distribution and Transfer Printing and Share class service fees agent fees Blue sky fees postage fees Class A $195,864 $64,318 $2,952 $8,569 Class B 1,310 262 1,560 468 Class C 3,413 683 1,560 468 Class I  38,846 2,490 1,361 Class R 397 23 1,560 468 Class R1 299 23 1,560 468 Class R2 199 23 1,560 468 Class R3 258 22 1,560 468 Class R4 139 22 1,560 468 Class R5 20 22 1,560 468 Class ADV 80,201 16,040 1,560 3,548 Total Expense reimbursement and recoupment Prior to the reorganization (see Note 7), Class A and Class I shares were subject to a contractual expense reimbursement and recoupment agreement. The agreement limited the expenses to 0.94% of average daily net 38 Rainier Growth Fund | Semiannual report assets of the Classes until the prior adviser, Rainier Investment Management, Inc. (Rainier, currently the subadviser), had been fully reimbursed for fees forgone and expenses paid by Rainier under this agreement. The agreement terminated on the date of reorganization. The expense limitation amount was based on the average daily net assets of the Classes and excluded distribution plan fees, interest, taxes, brokerage commissions, extraordinary expenses and sales charges. Expenses recouped by Rainier were subject to the Classes ability to effect such reimbursement and remain in compliance with applicable expense limitations. During the year ended March 31, 2008, the Classes recouped $140,114 of expenses. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting, compliance, legal and other administrative services for the Fund. The fund administration fees incurred for the period ended September 30, 2008, were $40,630 with an annual effective rate of 0.01% of the Funds average daily net assets. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Note 5 Trustees fees The Trust compensates each Trustee who is not an employee of the Adviser or its affiliates. Total Trustees expenses are allocated to the Fund based on its average daily net asset value. Note 6 Fund share transactions The listing illustrates the number of Fund shares sold and repurchased during the year ended March 31, 2008 and the period ended September 30, 2008, along with the corresponding dollar value: Year ended 3-31-08 Period ended 9-30-08 1 Shares Amount Shares Amount Class A shares Sold 8,162,637 184,327,522 3,815,890 $81,611,480 Repurchased (1,925,876) (41,737,304) (4,747,030) (103,100,617) Net increase Class B shares Sold   31,967 $673,674 Repurchased   (4,957) (95,968) Net increase   2 Class C shares Sold   70,352 $1,507,672 Repurchased   (11,850) (228,804) Net increase   2 Class I shares Sold 6,853,302 153,180,863 4,430,541 $95,433,479 Repurchased (399,100) (8,696,415) (1,322,520) (26,549,405) Net increase Semiannual report | Rainier Growth Fund 39 Year ended 3-31-08 Period ended 9-30-08 1 Shares Amount Shares Amount Class R shares Sold   4,493 $100,750 Net increase   2 Class R1 shares Sold   4,492 $100,788 Net increase   2 Class R2 shares Sold   4,452 $100,000 Net increase   2 Class R3 shares Sold   4,452 $100,000 Net increase   2 Class R4 shares Sold   4,452 $100,000 Net increase   2 Class R5 shares Sold   4,452 $100,000 Net increase   2 Class ADV shares Sold   4,299,861 $94,833,920 Repurchased   (1,562,254) (30,712,387) Net increase   2 Class NAV shares Sold   23,156,836 $520,161,604 Repurchased   (4,433) (100,000) Net increase   2 Net increase 1 Semiannual period from 4-1-08 to 8-31-08. Unaudited. 2 Period from 4-28-08 (commencement of operations) to 8-31-08. Unaudited. The Adviser and other affiliates of John Hancock USA owned 4,452, 4,452, 4,452, 4,452, 4,452 and 4,452 shares of benefi-cial interest of Class R, Class R1, Class R2, Class R3, Class R4 and Class R5, respectively, on September 30, 2008. Note 7 Purchase and sale of securities Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the period ended September 30, 2008, aggregated $1,029,512,108 and $391,722,075, respectively. Note 8 Reorganization On April 28, 2008, the Fund acquired substantially all the assets and liabilities of the Predecessor Fund in exchange for the Class A and Class I shares of the Fund. The acquisition was accounted for as a tax-free exchange of 10,125,800 Class A shares and 6,520,624 Class I shares of the Fund for the net assets of the Predecessor Fund, which amounted to $373,050,833, including $17,793,360 40 Rainier Growth Fund | Semiannual report of unrealized appreciation, after the close of business on April 25, 2008. Accounting and performance history of the Original Shares and Institutional Shares of the Predecessor Fund were redesignated as that of the Class A and Class I of the Fund, respectively. Note 9 Subsequent event On October 6, 2008, the Fund acquired all of the assets and assumed all of the liabilities of the John Hancock Technology Fund (Technology Fund), the John Hancock Core Equity Fund (Core Equity Fund) and the John Hancock Growth Trends Fund (Growth Trends Fund) (combined the Funds), pursuant to the plan of reorganization approved by the Board of Trustees of the Funds on June 10, 2008 and by the shareholders at a Special Meeting of the Funds on September 24, 2008. It is expected that the transactions qualify as tax-free organizations for federal tax purposes. As a result of the reorganization, Class T (which commenced operations on October 6, 2008) and Class C of the Fund exchanged 6,099,874 and 292,461 shares, respectively, for the net assets of the Technology Fund, which amounted to $105,997,899, including $18,008,075 of unrealized depreciation after the close of business on October 3, 2008. As a result of the reorganization, Class A, Class B, Class C and Class I of the Fund exchanged 7,465,807, 1,846,973, 421,858 and 1,970 shares, respectively, for the net assets of the Core Equity Fund, which amounted to $160,649,434, including $22,953,327 of unrealized depreciation after the close of business on October 3, 2008. As a result of the reorganization, Class A, Class B and Class C of the Fund exchanged 1,445,337, 1,009,514 and 515,907 shares, respectively, for the net assets of the Growth Trends Fund, which amounted to $49,011,860, including $4,700,819 of unrealized depreciation after the close of business on October 3, 2008. Semiannual report | Rainier Growth Fund 41 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Rainier Growth Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Funds III (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), to meet in person to review and consider the initial approval of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Adviser) and (ii) the investment subadvisory agreement (the Subadvisory Agreement) with Rainier Investment Management, Inc. (the Subadviser) for the John Hancock Rainier Growth Fund (the Fund). The Advisory Agreement and the Subadvisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on December 4, 2007, the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the approval of the Advisory Agreements. During such meetings, the Boards Contracts/ Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and its Independent Trustees, reviewed a broad range of information requested for this purpose. This information included: (i) advisory and other fees incurred by, and the expense ratios of, a group of comparable funds selected by the Adviser and the proposed fee and estimated expense ratio of the Fund and (ii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser. The Independent Trustees also considered information that was provided in connection with the Trustees annual review of the advisory agreements for other funds managed by the Adviser and Subadviser including: (i) the Advisers financial results and condition, (ii) the Advisers and Subadvisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department, (iii) the background and experience of senior management and investment professionals, and (iv) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Independent Trustees considered the legal advice of independent legal counsel and relied on their own business judgment in determining the factors to be considered in evaluating the materials that were presented to them and the weight to be given to each such factor. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel. The Board considered the investment philosophy, research and investment decision-making processes of the Adviser, Subadviser and representatives of the Subadviser that would be responsible for the daily investment activities of the Fund. The Board considered the Advisers oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took 42 Rainier Growth Fund | Semiannual report into account the administrative and other non-advisory services to be provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services to be provided to the Fund by the Adviser and Subadviser supported approval of the Advisory Agreements. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the average and median fee paid by a group of similar funds selected by the Adviser. The Board noted that the Advisory Agreement Rate was consistent with the average and median advisory fee rate for the similar funds. The Board concluded that the Advisory Agreement Rate was not unreasonable. The Board also obtained information about the investment subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment subadvisory services. The Board concluded that the Subadvisory Agreement Rate was not unreasonable. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates and the Subadviser, as a result of their relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser and Subadviser with the Fund and benefits potentially derived from an increase in business of the Adviser and Subadviser as a result of their relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Factors not considered relevant at this time In light of the fact that the Fund had not yet commenced normal operations, the Trustees noted that certain factors, such as investment performance, economies of scale and profitability, that will be relevant when the Trustees consider continuing the Advisory Agreements, were not germane to the initial approval. Other factors and broader review The Board regularly reviews and assesses the quality of the services that the Fund will receive throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the Advisory Agreements. Semiannual report | Rainier Growth Fund 43 More information Trustees Investment adviser James F. Carlin, Chairman John Hancock Investment Management James R. Boyle Services, LLC William H. Cunningham Deborah C. Jackson Investment Subadviser Charles L. Ladner* Rainier Investment Management, Inc. Stanley Martin* Principal distributor Dr. John A. Moore* John Hancock Funds, LLC Patti McGill Peterson* Steven R. Pruchansky Custodian Gregory A. Russo State Street Bank & Trust Company *Members of the Audit Committee Non-Independent Trustee Transfer agent John Hancock Signature Services, Inc. Officers Keith F. Hartstein Legal counsel President and Chief Executive Officer K&L Gates LLP Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Gordon M. Shone Treasurer John G. Vrysen Chief Operating Officer Additional information about your fund is available without charge in several ways. As required by the SEC, you can access proxy voting information and quarterly portfolio information on your fund. The proxy voting information includes a description of proxy voting policies, procedures and information regarding how the fund voted proxies relating to portfolio securities during the most recent twelve-month period ended June 30. The quarterly portfolio information that includes a complete list of the funds holdings for the first and third quarters of the funds fiscal period is filed on Form N-Q. You have access to this information: By phone On the funds Website At the SEC 1-800-225-5291 www.jhfunds.com www.sec.gov 1-800-SEC-0330 SEC Public Reference Room You can also contact us: Regular mail Express mail John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 9510 Mutual Fund Image Operations Portsmouth, NH 03802-9510 164 Corporate Drive Portsmouth, NH 03801 Month-end portfolio holdings are available at www.jhfunds.com. 44 Rainier Growth Fund | Semiannual report 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds. com/edelivery 334SA 9/08 This report is for the information of the shareholders of John Hancock Rainier Growth Fund. 11/08 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. A look at performance For the periods ended September 30, 2008 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Six Since Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception A 4-30-08         21.27 B 4-30-08         21.53 C 4-30-08         18.23 I 1 4-30-08         17.00 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until May 1, 2009. The net expenses are as follows: Class A  1.35%, Class B  2.05%, Class C  2.05%, Class I  0.90%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.53%, Class B  2.23%, Class C  2.23%, Class I  1.08%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I prospectus. Semiannual report | Leveraged Companies Fund 1 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Leveraged Companies Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 4-30-08 $8,260 $7,847 $8,477 $8,398 C 4-30-08 8,260 8,177 8,477 8,398 I 2 4-30-08 8,300 8,300 8,477 8,398 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of September 30, 2008. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 1000 Value Index  Index 1  is an unmanaged index containing those securities in the Russell 1000 Index with a less-than-average growth orientation. Russell Top 200 Value Index  Index 2  is an unmanaged index which measures the performance of those Russell Top 200 companies with lower price-to-book ratios and lower forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 For certain types of investors as described in the Funds Class I share prospectus. 2 Leveraged Companies Fund | Semiannual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on April 30, 2008 with the same investment held until September 30, 2008. Account value Ending value Expenses paid during on 4-30-08 1 on 9-30-08 period ended 9-30-08 2 Class A $1,000.00 $829.00 $4.48 Class B 1,000.00 826.00 7.16 Class C 1,000.00 826.00 7.16 Class I 1,000.00 830.00 3.32 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Semiannual report | Leveraged Companies Fund 3 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on April 1, 2008, with the same investment held until September 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 4-01-08 1 on 9-30-08 period ended 9-30-08 2 Class A $1,000.00 $1,019.30 $5.87 Class B 1,000.00 1,015.70 9.40 Class C 1,000.00 1,015.70 9.40 Class I 1,000.00 1,020.80 4.36 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Commencement of operations. 2 Expenses are equal to the Funds annualized expense ratio of 1.16%, 1.86%, 1.86% and 0.86% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/365 (to reflect the one-half year period). 4 Leveraged Companies Fund | Semiannual report Portfolio summary Top 10 holdings 1 Northwest Airlines Corp. 8.2% Idearc, Inc., 8.00%, due 11-1 5-2016 3.8% US Airways Group, Inc. 8.0% R.H. Donnelley Corp., 8.875%, due 10-15-2017 3.6% Cablevision Systems Corp. 6.1% UAL Corp. 3.4% Delta Air Lines, Inc. 5.8% CIT Group, Inc. 7.75% 3.1% American Pacific Corp. 4.8% Greektown Holdings LLC, 10.75%, due 12-1-2013 4.3% Sector distribution Consumer, cyclical 53% Industrial 3% Communications 23% Energy 1% Basic materials 8% Short-term investments & other 6% Financial 6% 1 As a percentage of net assets on September 30, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Semiannual report | Leveraged Companies Fund 5 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 9-30-08 (unaudited) This schedule is divided into five main categories: common stocks, preferred stocks, corporate bonds, convertible bonds and short-term investments. Common stocks, preferred stocks, corporate bonds and convertible bonds are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 61.82% (Cost $585,430) Aerospace 0.63% AAR Corp. * 315 5,226 Air Travel 29.42% Allegiant Travel Company * 250 8,830 Delta Air Lines, Inc. * 6,500 48,425 Northwest Airlines Corp. * 7,475 67,499 Pinnacle Airlines Corp. * 6,100 24,278 UAL Corp. * 3,215 28,260 US Airways Group, Inc. * 11,000 66,330 Auto Parts 2.36% Federal Mogul Corp. * 800 10,040 Tenneco, Inc. * 894 9,503 Broadcasting 4.68% Canadian Satellite Radio Holdings, Inc. * 5,900 18,295 Sirius XM Radio, Inc. * (a) 35,906 20,466 Cable & Television 8.75% Cablevision Systems Corp., Class A 1,995 50,194 Charter Communications, Inc., Class A * 23,800 17,374 Time Warner Cable, Inc. * 200 4,840 Chemicals 7.67% American Pacific Corp. * 3,065 40,029 Rhodia SA 1,500 23,440 Financial Services 0.54% Goldman Sachs Group, Inc. 35 4,480 Insurance 0.40% American International Group, Inc. 1,000 3,330 International Oil 0.87% Dominion Petroleum, Ltd., GDR * 33,000 7,187 See notes to financial statements 6 Leveraged Companies Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Leisure Time 2.54% Isle of Capri Casinos, Inc. * 1,450 13,079 MTR Gaming Group, Inc. * (a) 1,800 5,976 Trump Entertainment Resorts, Inc. * 1,600 1,952 Paper 0.64% Smurfit-Stone Container Corp. * 1,125 5,287 Retail Trade 1.65% CVS Caremark Corp. 140 4,713 Walgreen Company 290 8,978 Sanitary Services 1.05% Allied Waste Industries, Inc. * 780 8,666 Software 0.42% Microsoft Corp. 130 3,470 Preferred stocks 5.27% (Cost $79,694) Financial Services 5.27% CIT Group, Inc., 7.75% 2,950 25,812 iStar Financial, Inc., Series E, 7.875% 400 2,240 iStar Financial, Inc., Series F, 7.80% 2,100 10,500 iStar Financial, Inc., Series G, 7.65% 375 1,856 iStar Financial, Inc., Series I, 7.50% 650 3,205 Corporate bonds 21.98% (Cost $242,479) Advertising 3.57% R.H. Donnelley Corp. 8.875% due 10/15/2017 87,000 29,580 Auto Parts 2.88% Tenneco Automotive, Inc. 8.625% due 11/15/2014 30,000 23,850 Cable & Television 2.01% Charter Communications Holdings I LLC 9.92% due 04/01/2014 (a) 45,000 16,650 Leisure Time 8.16% Fontainebleau Las Vegas Holdings 10.25% due 06/15/2015 (f) 40,000 11,200 Greektown Holdings LLC 10.75% due 12/01/2013 (f) 52,000 35,880 Isle of Capri Casinos, Inc. 7.00% due 03/01/2014 12,000 8,040 MTR Gaming Group, Inc., Series B 9.00% due 06/01/2012 6,000 4,200 Trump Entertainment Resorts, Inc. 8.50% due 06/01/2015 20,000 8,200 See notes to financial statements Semiannual report | Leveraged Companies Fund 7 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Manufacturing 1.57% Vitro SAB de CV 9.125% due 02/01/2017 20,000 13,000 Publishing 3.79% Idearc, Inc. 8.00% due 11/15/2016 115,000 31,338 Convertible bonds 4.84% (Cost $51,029) Air Travel 4.84% AMR Corp. 4.50% due 02/15/2024 12,000 11,228 Pinnacle Airlines Corp. 3.25% due 02/15/2025 7,000 4,828 UAL Corp. 4.50% due 06/30/2021 57,000 24,048 Short-term investments 4.78% (Cost $39,588) John Hancock Cash Investment Trust, 2.6453% (c)(g) 39,588 39,588 Total investments (Cost $998,220)  98.49% Other assets in excess of liabilities 1.51% Total net assets 100.00% Percentages are stated as a percent of net assets. GDR Global Depositary Receipts * Non-income producing. (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the Fund, the adviser and/or subadviser. (f) 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (g) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC. The rate shown is the seven-day effective yield at period end.  At September 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $998,220. Net unrealized depreciation aggregated $182,830, of which $59,405 related to appreciated investment securities and $242,235 related to depreciated investment securities. Open forward foreign currency contracts as of September 30, 2008, were as follows: Principal Amount Unrealized Currency Covered by Contract Settlement Date Appreciation Sells Euro 28,872 Jan 2009 $481 See notes to financial statements 8 Leveraged Companies Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 9-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $958,632) including $38,812 of securities loaned (Note 2) $775,802 Investments in affiliated issuers, at value (Cost $39,588) 39,588 Total investments, at value (Cost $998,220) Cash 59,418 Receivable for forward foreign currency exchange contracts (Note 2) 481 Dividends and interest receivable 13,305 Receivable for security lending income 14 Receivable due from adviser 454 Total assets Liabilities Payable for investments purchased 4,658 Payable upon return of securities loaned (Note 2) 39,588 Payable to affiliates Fund administration fees 10 Trustees fees 4 Other payables and accrued expenses 16,881 Total liabilities Net assets Capital paid-in $1,000,100 Accumulated net investment income 8,314 Accumulated undistributed net realized gain on investments and foreign currency transactions 1,856 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies (182,349) Net assets See notes to financial statements Semiannual report | Leveraged Companies Fund 9 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share The Funds have an unlimited number of shares authorized with no par value. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A Net assets $207,281 Shares outstanding 25,010 Net asset value and redemption price per share $8.29 Class B 1 Net assets $206,593 Shares outstanding 25,000 Net asset value and offering price per share $8.26 Class C 1 Net assets $206,590 Shares outstanding 25,000 Net asset value and offering price per share $8.26 Class I Net assets $207,457 Shares outstanding 25,000 Net asset value, offering price and redemption price per share $8.30 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $8.73 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 10 Leveraged Companies Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 9-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $11,708 Dividends 2,168 Securities lending 296 Less foreign taxes withheld (15) Total investment income Expenses Investment management fees (Note 3) 3,045 Distribution and service fees (Note 3) 2,333 Fund administration fees (Note 3) 43 Audit and legal fees 17,029 Custodian fees 4,952 Registration and filing fees 334 Printing and postage fees (Note 3) 62 Trustees fees (Note 3) 17 Total expenses Less expense reductions (Note 3) (21,972) Net expenses Net investment income Realized and unrealized gain (loss) Investments 1,309 Foreign currency transactions 547 Change in net unrealized appreciation (depreciation) of Investments (182,830) Translation of assets and liabilities in foreign currencies 481 Net realized and unrealized loss Decrease in net assets from operations 1 Period from 4-30-08 (commencement of operations) to 9-30-08. See notes to financial statements Semiannual report | Leveraged Companies Fund 11 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the period. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period ended 9-30-08 1 Increase (decrease) in net assets From operations Net investment income $8,314 Net realized gain 1,856 Change in net unrealized appreciation (depreciation) (182,349) Decrease in net assets resulting from operations From Fund share transactions (Note 5) Total increase Net assets Beginning of period  End of period Accumulated net investment income 1 Period from 4-30-08 (commencement of operations) to 9-30-08. Unaudited. See notes to financial statements 12 Leveraged Companies Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed during the period. CLASS A SHARES Period ended 9-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.10 Net realized and unrealized loss on investments (1.81) Total from investment operations Net asset value, end of period Total return (%) Ratios and supplemental data Net assets, end of period (in thousands) $207 Ratios (as a percentaged of average net assets) Expenses before reductions 6.58 6 Expenses net of fee waivers 1.16 6 Expenses net of all fee waivers and credits 1.16 6 Net investment income 2.32 6 Portfolio turnover (%) 12 1 Class A shares began operations on 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Annualized. See notes to financial statements Semiannual report | Leveraged Companies Fund 13 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 9-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.07 Net realized and unrealized loss on investments (1.81) Total from investment operations Net asset value, end of period Total return (%) Ratios and supplemental data Net assets, end of period (in thousands) $207 Ratios (as a percentaged of average net assets) Expenses before reductions 7.27 6 Expenses net of fee waivers 1.86 6 Expenses net of all fee waivers and credits 1.86 6 Net investment income 1.62 6 Portfolio turnover (%) 12 1 Class B shares began operations on 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Annualized. See notes to financial statements 14 Leveraged Companies Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 9-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.07 Net realized and unrealized loss on investments (1.81) Total from investment operations Net asset value, end of period Total return (%) Ratios and supplemental data Net assets, end of period (in thousands) $207 Ratios (as a percentaged of average net assets) Expenses before reductions 7.28 6 Expenses net of fee waivers 1.86 6 Expenses net of all fee waivers and credits 1.86 6 Net investment income 1.62 6 Portfolio turnover (%) 12 1 Class C shares began operations on 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Annualized. See notes to financial statements Semiannual report | Leveraged Companies Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 9-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.11 Net realized and unrealized loss on investments (1.81) Total from investment operations Net asset value, end of period Total return (%) Ratios and supplemental data Net assets, end of period (in thousands) $207 Ratios (as a percentaged of average net assets) Expenses before reductions 6.27 6 Expenses net of fee waivers 0.86 6 Expenses net of all fee waivers and credits 0.86 6 Net investment income 2.62 6 Portfolio turnover (%) 12 1 Class I shares began operations on 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Annualized. See notes to financial statements 16 Leveraged Companies Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Leveraged Companies Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust). The Trust was established as a Massachusetts business trust on June 9, 2005. The Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end investment management company. The investment objective of the Fund is to seek capital appreciation. John Hancock Life Insurance Company of New York (John Hancock New York) is a wholly owned subsidiary of John Hancock Life Insurance Company (U.S.A.) (John Hancock USA). John Hancock USA and John Hancock New York are indirect wholly owned subsidiaries of The Manufacturers Life Insurance Company (Manulife), which in turn is a wholly owned subsidiary of Manulife Financial Corporation (MFC), a publicly traded company. MFC and its subsidiaries are known collectively as Manulife Financial. John Hancock Investment Management Services, LLC (the Adviser), a Delaware limited liability company controlled by John Hancock USA, serves as investment adviser for the Trust and John Hancock Funds, LLC (the Distributor), a Delaware limited liability company, an affiliate of the Adviser, serves as principal underwriter. The Board of Trustees have authorized the issuance of multiple classes of shares of the Fund, including classes designated as Class A, Class B, Class C and Class I shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charge to various institutional and certain individual investors. The shares of each class represent an interest in the same portfolio of investments of the Fund, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bear distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C and Class I shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
